—Order of disposition, Family Court, New York County (George Jurow, J.), entered on or about January 24, 1994, which, upon a fact-finding determination of permanent neglect, terminated respondent’s parental rights and committed custody and guardianship of the subject child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports Family Court’s finding that respondent repeatedly failed to maintain contact with the child, by arriving substantially late or not at all for 85% of the scheduled visits, despite the agency’s diligent efforts to arrange visitation and to impress upon respondent the importance of punctuality and regularity (see, Matter of O. Children, 128 AD2d 460). We agree with Family Court that the child’s best interests are served by freeing her for adoption. Concur— Lerner, P. J., Nardelli, Wallach, Williams and Saxe, JJ.